737 N.W.2d 718 (2007)
Richard ROGOW and Ricki Rogow, Plaintiffs/Counter-Defendants-Appellees,
v.
COMERICA BANK, Defendant/Counter-Plaintiff/Third-Party Plaintiff-Appellee,
v.
Homecomings Financial Network, Inc., Third-Party Defendant-Appellant, and
Rogo, Inc., d/b/a Big Daddy's Parthenon TTG, Inc., d/b/a Big Daddy's Parthenon TTGP, Inc., Big Daddy's Parthenon, Sailing Ship, Inc., Howard Babcock, Andrew C. Jacob, Linden Nelson, Anthanasios Peristeris, Robert S. Silverstein Trust, Robert S. Silverstein, and Jack B. Wolfe, Third-Party Defendants.
Docket No. 133960. COA No. 266430.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the March 1, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.